Citation Nr: 9927010	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to an increased rating for pilonidal cyst and 
perianal abscess with impairment of rectal sphincter control, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scarring, residual 
of pilonidal cyst and perianal abscess, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied compensable ratings for 
hemorrhoids and pilonidal cyst and perianal abscess.  In 
addition, the RO denied a compensable evaluation based on 
multiple, noncompensable, service-connected disabilities.  A 
personal hearing was held at the RO before a Hearing Officer 
in June 1998.  In a decision of the Hearing Officer, dated in 
October 1998, a noncompensable rating was continued for 
hemorrhoids and a 10 percent rating was granted for a tender 
scar residual of the pilonidal cyst and perianal abscess, and 
an additional 10 percent rating was granted for impairment of 
rectal sphincter control due to the pilonidal cyst and 
perianal abscess, both ratings effective from May 7, 1997.  
The hearing officer noted in his decision that this rating 
decision rendered moot the claim for a combined compensable 
rating and that claim was considered to have been withdrawn.  
Accordingly, although the issue of entitlement to a 
compensable evaluation for multiple, noncompensable 
disabilities under 38 C.F.R. § 3.324 was certified on appeal 
to the Board, the issue was rendered moot during the pendency 
of this appeal and is not before the Board.

The Board notes that the veteran initially requested a Travel 
Board Hearing in his VA Form 9 received in April 1998.  
However, in a statement dated and received in May 1998, the 
veteran and his representative at the time clarified that he 
wanted a 

hearing with the local Hearing Officer at the Lincoln VARO.  
The Board considers this a withdrawal of the veteran's 
earlier request for a Travel Board Hearing.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are no more than moderate.

2.  The pilonidal cyst and perianal abscess disability is 
manifested by swelling in the perirectal area and drainage of 
a cyst several times a year, with poor anal sphincter tone 
and occasional fecal leakage.

3.  The scarring associated with the pilonidal cyst and 
perianal abscess includes a scar approximately six 
centimeters in length, extending linearly down to the 
perianal area, a depressed two centimeter scar extending out 
to the left buttocks, and extensive scar tissue palpable 
around the perirectal area which is tender and flat.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for pilonidal cyst and perianal abscess with impairment of 
rectal sphincter control have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 7336 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for tender scar, residual of pilonidal cyst and perianal 
abscess have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7803, 7804, 7805 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
these claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
these claims has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the disabilities at issue.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

I.  Compensable Rating for Hemorrhoids

Service connection for hemorrhoids was granted in rating 
decision dated in July 1965.  A noncompensable rating was 
assigned and has been in effect ever since that time.  In May 
1997, the veteran filed a claim for an increased rating for 
hemorrhoids, contending that the internal and external 
hemorrhoids had gradually gotten worse and that he had been 
receiving treatment at the VA medical center for hemorrhoid 
flare-up quite frequently.

The veteran has complained of occasional rectal bleeding.  
The recent VA outpatient records on file do not contain any 
findings involving hemorrhoids.  VA hospital records show the 
veteran had internal and external hemorrhoids and underwent a 
hemorrhoidectomy in May 1965 with no complications.

On VA evaluation of the veteran's hemorrhoids in July 1997, 
the veteran reported a hemorrhoidectomy in 1971 and that he 
was again having recurrence of this problem.  He reported 
that he usually had bleeding with every bowel movement.  He 
noticed blood on the toilet paper and occasionally on the 
stools.  He had tried multiple hemorrhoid creams and 
suppositories and those did not help much except to reduce 
the itching.  He had experienced increased problems with 
constipation and/or diarrhea.  The physical examination 
revealed no external or palpated internal hemorrhoids or 
evidence of bleeding.  The stool was brown heme negative.  

At a hearing before a Hearing Officer at the RO in June 1998, 
the veteran testified that he had surgery for his hemorrhoids 
in 1965.  He stated that he currently had bleeding and that 
morning had noticed blood when he wiped himself.  He was not 
currently taking medication for hemorrhoids but had altered 
his diet.  He testified that he occasionally suffered from 
diarrhea.  He stated that he did not use any type of pads due 
to the hemorrhoids.  The veteran indicated that he currently 
suffered from itching and a burning sensation.

A VA examination in July 1998 shows that the veteran reported 
a history of problems with hemorrhoids in service and a 
subsequent hemorrhoidectomy.  Over the last years he had had 
ongoing problems with rectal irritation and drainage.  He 
reported often having blood on the toilet paper following a 
bowel movement.  A physical examination showed extensive scar 
tissue palpable around the perirectal area.  No blood was 
present at the time of the examination.  There were no rectal 
masses and no hemorrhoids were noted.  The impression was 
tender scars following surgery for pilonidal cyst and 
hemorrhoids, and fecal incontinence following surgery for 
pilonidal cyst and hemorrhoids.

A zero percent evaluation is assigned for external or 
internal hemorrhoids that are mild or moderate; a 10 percent 
evaluation is warranted for external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excess 
redundant tissue, evidencing frequent recurrences; and a 
maximum 20 percent evaluation is warranted for external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The evidence shows that the veteran was not found to have 
hemorrhoids on either of the recent VA examinations.  In 
addition, there is no other recent medical evidence showing 
that the veteran was found to have hemorrhoids.  
Consequently, there is no appropriate basis for concluding 
that the veteran's hemorrhoid disability is more than 
moderate.  

II.  Increased Rating for Tender Scar, Residual of Pilonidal 
Cyst and Perianal Abscess

In a rating decision of July 1965, service connection was 
established for scar, pilonidal cyst; perianal abscess.  A 
noncompensable evaluation was assigned and remained in effect 
until the Hearing Officer's decision in October 1998 granted 
a 10 percent rating for tender scar, residual of pilonidal 
cyst and perianal abscess, effective from May 7, 1997, the 
date the RO received the veteran's claim for an increased 
rating.  In his claim, the veteran contended that the 
pilonidal cyst drained frequently and was tender.

VA medical records show that in January 1996 the veteran 
complained of pain and drainage.  He had a history of 
draining lesions around the anus, pilonidal cystectomy times 
three, and history of perianal abscesses.  Physical 
examination showed a small drained abscess on the left 
buttock.  The impression was perianal abscess, drained.

Later in January 1996, the veteran complained of anal itching 
with foul smelling discharge which he had noticed for the 
past week.  He underwent a proctoscopy.  The digital rectal 
examination revealed normal sphincter control, no drainage, 
and no masses palpated in the rectum.  However, there 
appeared to be a small drainage tract at the eight o'clock 
position.  Proctoscopy revealed mucosa which appeared to be 
mild to moderately irritated and friable.  No abscesses, 
masses, lesions or polyps were found.  The finding was 
inflamed friable mucosa in the rectum.

A VA examination in July 1997 showed that the veteran 
provided a history of severe tail bone pain in 1954 and a 
draining purulent bloody cyst at that spot, called a 
pilonidal cyst.  It was surgically incised and drained.  He 
had subsequent recurrence of this problem with repeat 
incisions and drainage.  The veteran reported that the lesion 
recurred three to four times a year, continues to be painful 
and spontaneously drains purulent, bloody material.  The 
physical examination revealed a well-healed but deep 
irregular surgical scar from the coccyx to the anus.  It was 
in the mid-line and measured three inches in length.  Rectal 
examination showed a very narrow anal opening which was 
somewhat irregular.  The pertinent diagnosis was status post 
pilonidal cyst with incision and drainage and recurrence, in 
remission today.

At the hearing in June 1998, the veteran indicated that the 
area of the pilonidal cyst and perianal abscesses was tender 
and he had to move around a lot to try to keep weight off of 
his rear end because it was sore.  He testified that he had 
to change sitting positions quite frequently.  The veteran 
testified that he had scars from multiple surgeries on 
pilonidal cysts and perianal abscesses which were raised, 
painful and tender.  He also occasionally had drainage, with 
an odor and bloody, pussy material, which would soil his 
undergarments.

At a VA examination in July 1998, the veteran again reported 
that he developed pain and swelling in the perirectal area in 
the early 1950s and underwent incision and drainage of a 
pilonidal cyst.  The cyst had to be incised and drained again 
later in service.  He had scarring in the perirectal area.  
The physical examination showed "quite extensive scarring in 
the perirectal area."  There was a linear scar beginning 
approximately six centimeters above the perianal area 
extending linearly down to the perianal area.  There was a 
depressed two centimeter scar extending out to the left 
buttocks.  There was also extensive scar tissue palpable 
around the perirectal area.  That scar was tender and flat.  
The pertinent impression was tender scars following surgery 
for pilonidal cyst and hemorrhoids.

Superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Superficial scars which are 
poorly nourished, with repeated ulceration are evaluated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Other scars are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The evidence clearly shows that the veteran has tender and 
painful scarring in and around the perianal area from 
multiple surgeries.  However, a rating in excess of 10 
percent is not provided under Diagnostic Code 7804.  A rating 
in excess of 10 percent is not provided under Diagnostic Code 
7803 either.  The veteran's anal sphincter impairment is 
already separately rated (discussed below) and there is no 
other basis for assigning a compensable evaluation under 
Diagnostic Code 7805 for limitation of function of the part 
affected.  

III.  Increased Rating for Pilonidal Cyst and Perianal 
Abscess with Impairment of Rectal Sphincter Control

In a rating decision of July 1965, service connection was 
established for scar, pilonidal cyst; perianal abscess.  A 
noncompensable evaluation was assigned and remained in effect 
until the Hearing Officer's decision in October 1998 granted 
a separate 10 percent rating for impairment of rectal 
sphincter control related to the service-connected pilonidal 
cyst and perianal abscess.

In January 1996, the veteran complained of anal itching with 
foul smelling discharge light brownish to clear in color.  He 
had noticed this discharge for approximately the prior week.  
A digital rectal examination revealed normal sphincter tone.  
No drainage was noted; however, there appeared to be a small 
drainage tract.  The proctoscopy revealed inflamed friable 
mucosa in the rectum.

A VA examination in July 1997 showed that the veteran 
reported experiencing increased problems with constipation 
and/or diarrhea.  Examination of the anus showed a well-
healed but deep irregular surgical scar from the coccyx to 
the anus.  Rectal examination showed a very narrow anal 
opening which was somewhat irregular.  The diagnoses were 
status post pilonidal cyst with incision and drainage and 
recurrence, in remission today; and status post 
hemorrhoidectomy with alteration of the anal sphincter and 
recurrence of hemorrhoids, in remission today.

At the hearing in June 1998, the veteran testified that he 
suffered from diarrhea now and then, and that he did not have 
very good control in that if he had to go to the bathroom, he 
had to go immediately.

At the VA examination in July 1998, it was noted that the 
veteran had scarring in the perirectal area which had 
resulted in incontinence and that the veteran soiled himself 
whenever he passes flatus.  The veteran reported that it was 
not severe enough to necessitate wearing a pad.  The physical 
examination revealed extensive scarring in the perirectal 
area.  There was fecal material in the perirectal area which 
provided visual evidence of fecal leakage.  The anal 
sphincter tone was poor.  The pertinent diagnosis was fecal 
incontinence following surgery for pilonidal cyst and 
hemorrhoids.

A 10 percent rating is warranted for constant slight or 
occasional moderate leakage due to impairment of sphincter 
control; a 30 percent rating is warranted for occasional 
involuntary bowel movements, necessitating wearing of a pad; 
a 60 percent rating is warranted for extensive leakage and 
fairly frequent involuntary bowel movements; a 100 percent 
rating is warranted for complete loss of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332.

The evidence shows that the veteran has poor sphincter 
control with of some fecal leakage.  However, there is no 
medical evidence indicating that the rectal sphincter 
impairment is severe enough to necessitate wearing a pad and 
the veteran reported at the July 1998 VA examination that the 
leakage was not severe enough to necessitate the wearing of a 
pad.  Accordingly, a rating in excess of 10 percent is not 
warranted for pilonidal cyst and perianal abscess with 
impairment of rectal sphincter control.


ORDER

A compensable rating for hemorrhoids is denied.

A rating in excess of 10 percent scarring, residual of 
pilonidal cyst and perianal abscess, is denied.

A rating in excess of 10 percent for pilonidal cyst and 
perianal abscess with impairment of rectal sphincter control 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

